Title: Thomas Jefferson to Thomas Appleton, 1 August 1817
From: Jefferson, Thomas
To: Appleton, Thomas


          
            
              Dear Sir
              Monticello
Aug. 1. 17.
            
            My last to you was of July 18. 16. since which I have recieved yours of May 15. and 30. July 30. Sep. 27. & Oct. 20. of the same year, & Mar. 5. of the present, with the seed of the Lupinella. this came to hand too late to be sown this season, and is therefore reserved for the ensuing spring. mr Madison recieved what you sent him somewhat earlier, & sowed a little (not chusing to venture the whole.) I am recently returned from a visit to him and saw the plants just come up. from their appearance we judged them to be a species of Saintfoin. the next year however I shall sow the whole of mine, and be able to judge of it.
            In my letter to you of July 18. and one of the same date to Mr Carmigniani, on the subject of mr Mazzei’s funds I explained the situation of this country, which, after being shut up from all means of disposing of it’s produce during a war of 3. years, had experienced seasons the most adverse to agriculture which had ever been known. at that moment also appearances were unfavorable for the year then current; but in the hope it might change for the better, I ventured to promise myself and mr Carmigniani that a commencement of remittance of principal and interest should be made in the present year. but the drought which was prevailing at the date of my letter, continued thro’ the whole season of the growth of our crops, and produced a failure in them much greater than in the preceding year; insomuch that there has been the greatest distress for bread, which has sold generally at 5. times it’s usual price. few farmers have made enough of other things to pay for their bread; and the present year has been equally afflicting for their crop of wheat, by such an inundation of Hessian fly as was never seen before. a great part of my own crop has not yielded seed. whole fields did not give an ear for every square foot, & many turned their cattle on their wheat to make something of it as pasture. after such a disaster the last year, and so gloomy a prospect for the present, following the distresses of the war, our farmers are scarcely able to meet the indispensable expences of taxes, culture & food for their families and laborers. under such difficulties & prospects, I have not only been unable to make the remittance I had promised to mr Carmigniani, of the first portion of principal and interest, but am really afraid to promise it for the next, such are the prospects for of the present season; and unwilling, by renewed and precise engagements, to hazard renewed breaches of them I am constrained to sollicit the consent of the family to let the money lie awhile in my hands, and to recieve remittances of it in portions as I can make them. they may be assured they shall be made as soon and as fast as would be in my power, were I to engage for specific sums and dates. the interest I solemnly engage to send them annually, and about this season of the year. I am in hopes that the punctual reciept of the interest from hence will be the same to them, as if recieved from a depository there, while it will be a kind accomodation to me; and I hope it the more as this is really money which I recovered out of the fire for them, by lawsuits & persevering efforts, & which I am certain mr Mazzei, no more than myself had never hoped to obtain. with respect to the ultimate safety of the principal in my hands, any person from this state can satisfy them that my landed property alone is of more than fifty times the amount of this sum. flattering myself then that under these circumstances, and where the difference to them is only whether they shall recieve their interest from A. or from B. I shall be indulged with this accomodation, I have remitted to my friend John Vaughan of Philadelphia 400. Dollars to be invested in a good bill payable to yourself, with a request to you that you will pay to whoever of the family is entitled to recieve it, a year’s interest, to wit 380. Dollars 52 cents. Altho’ I suggest an indulgence indefinite in it’s particular term, I have no idea of postponing the commencement of my remittances, by thirds, more than a year or two longer. if the seasons should, against the course of nature hitherto observed continue constantly hostile to our agriculture, I will certainly relieve myself at once by a sale of property sufficient to refund this whole debt, a measure very disagreeable while the expectation exists of doing it from the annual profits: and the family will be always free to discontinue the indulgence if the delay should be protracted unreasonably and inconveniently to them. the nett proceeds of the sale of the ground in Richmond was 6342, say six thousand three hundred and forty two Dollars, recieved July 14. 1813. if the family consents to my proposal, I will, on being so informed, settle up the back-interest, add it to the principal, send them a specific obligation and thenceforth remit annually the interest of six percent, with portions of the principal as fast as I shall be able. I think there remains no other item of account between mr Mazzei and myself, except 50.D. paid to the lawyer employed in the recovery, & 20.D. to mr Derieux by particular request of mr Mazzei.
            I write all this to you, because you have hitherto been the mutual channel of this business; for altho mr Carmigniani wrote me a letter which I answered July 18. as beforementioned, with a full explanation of the state of the debt, the circumstances which had occasioned it’s remaining in my hands, and the remittances proposed, yet the marriage of miss Mazzei with mr Pini has, I suppose determined his agency. I shall be uneasy until I learn that the family is contented with this arrangement, and I will therefore sollicit an early line from you.   We are erecting a College in my neighborhood, in which with other visitors I have a direction. we are in want of a stone-cutter, not of the very first order, but capable of cutting an Ionic capital when drawn for him, and we suppose we can be better accomodated with one from your place than here. for indeed such workmen are scarcely to be had here at all. I am authorised therefore to request you to send us such an one on the best terms you can. we will pay his passage to Norfolk or Richmond, & thence to this place, and give such annual wages as you shall agree for, in addition to our finding him lodging & subsistence, on condition he is bound, before he sails, to serve us three years from the date of his arrival at this place, and that we may withold such portions of his wages as you shall fix on, until his time is out as a security that he will stay his time out. on this subject too it is necessary I should hear from you as soon as possible, because we shall want him to commence work by April next. but he must come to Norfolk or Richmond direct, and to no other port; for he would immediately on his landing elsewhere be debauched from his contract.
            The wines you were so good as to send me were all recieved exactly as you described them. the Ama wine was the best, but still not equal to the Montepulciano, and as I learn from your letter of Sep. 27. that the crop of wines for that year was desperate I have not applied to you for any this year. if however it has proved that any good Montepulciano (of the growth formerly sent me) has been produced, contrary to your expectation, the little atom of balance of the 400.D. remaining after payment of the interest, might be invested in that. it will give us a taste. unless indeed it be wanting to aid the departure of the Stone-cutter, to which use, if necessary, I would prefer it’s application. my correspondents at Richmond are messrs Gibson & Jefferson, to whom he may, on arrival there apply to be forwarded to this place. at Norfolk I have no particular correspondent. yet Capt Joseph Miller of that place, or perhaps the Collector of the port would forward him to Richmond.
            In the same letter of July 18. I informed you that mr Bracken, the administrator of mr Bellini had at length settled his account and deposited the balance of 635. Dollars 48 cents in the bank of Virginia at Richmond: that, considering the uncertain state of persons in commerce in England, the only ready channel of remittance, I was afraid to undertake it’s remittance, and therefore it would lie in the bank, where it bears no interest, until called for. mr Fancelli should therefore withdraw it as soon as he can. for this purpose he may draw on me, which draught I will answer, by one at sight, in favor of the holder, on the bank of Virginia, where the money lies ready for delivery at a moment’s call. or if there should be difficulty in this, and mr Fancelli directs I will get mr Vaughan, my own correspondent, to make the remittance in the safest way he can. Present, if you please the homage of my respect of Mesdames Mazzei & Pini, and to mr Pini also. their connection with my late much esteemed friend Mazzei gives me an interest in their health & happiness and places at their command any services I can render them. but there can hardly arise occasion for these, unless they should catch the general fever of emigration to America, which whether it would be for the happiness of those whose habits of society are fixed by age, may be doubted: but cannot be as to the happiness and means of prosperity of their descendants. Accept yourself assurances of my great friendship and respect.
            Th: Jefferson
          
          
            P.S. I inclose a letter for Count Barziza of Venice, from his brother, now with me on a visit, which be so good as to commit to the post office.
          
        